In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. D, No. 517-388; to the Court of Appeal, Fourth Circuit, No. 2013-K-1452.
Denied.
VICTORY, J., would grant.
KNOLL, J., would concur. The State failed to meet its burden by failing to produce Officer Buckle.
GUIDRY and CLARK, JJ., would grant and remand to the trial court for continuance of the hearing so that the officer could testify as defense counsel requested.